UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2227


NOHELIA M. CASTILLO,

                    Plaintiff - Appellant,

             v.

JOANN URQUHART, M.D., P.C.; JOANN URQUHART,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:17-cv-01810-PX)


Submitted: April 1, 2021                                          Decided: April 16, 2021


Before GREGORY, Chief Judge, and WILKINSON and THACKER, Circuit Judges.


Affirmed in part and vacated and remanded in part by unpublished per curiam opinion.


Michael K. Amster, Philip B. Zipin, Anthony G. Bizien, ZIPIN, AMSTER &
GREENBERG, LLC, Silver Spring, Maryland, for Appellant. James D. Baldridge, Robin
S. Burroughs, Courtney A. Sullivan, VENABLE, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nohelia Castillo appeals the district court’s order granting summary judgment to

her former employers, Joann Urquhart and Joann Urquhart, M.D., P.C. (“Practice”),

(collectively, “Defendants”), on her unpaid overtime and retaliation claims raised under

the Fair Labor Standards Act, 29 U.S.C. §§ 207(a)(1), 215(a)(3), and the Maryland Wage

and Hour Law, Md. Code Ann., Lab. & Empl. §§ 3-420, 428 (West 2011). Upon our

review, we conclude that the district correctly granted summary judgments to Defendants

on Castillo’s retaliation claims but erred in granting summary judgment on Castillo’s

overtime claims. We therefore affirm in part and vacate in part the district court’s order,

and remand for further proceedings.

       A court may “grant summary judgment only if, taking the facts in the best light for

the nonmoving party, no material facts are disputed and the moving party is entitled to

judgment as a matter of law.” Ausherman v. Bank of Am. Corp., 352 F.3d 896, 899 (4th

Cir. 2003). We review the district court’s award of summary judgment de novo. Brooks v.

Johnson, 924 F.3d 104, 111 (4th Cir. 2019). In other words, we, like the district court,

must review the facts in the light most favorable to Castillo, drawing all reasonable

inferences in her favor. Id. If the record, so viewed, gives rise to genuine factual disputes

about whether Castillo worked uncompensated overtime hours or whether Defendants

retaliated against her, then those questions must be resolved by a jury, not by the court on

summary judgment. Id. at 111–12. A dispute is “genuine” for these purposes so long as a

reasonable jury could resolve it in Castillo’s favor. See Jacobs v. N.C. Admin. Off. of the

Cts., 780 F.3d 562, 568 (4th Cir. 2015) (internal quotation marks omitted).

                                             2
       Turning first to Castillo’s retaliation claims, an employer’s lawsuit against her

current or former employee can “constitute an act of unlawful retaliation . . . when the

lawsuit is filed with a retaliatory motive and lacking a reasonable basis in fact or law.”

Darveau v. Detecon, Inc., 515 F.3d 334, 341 (4th Cir. 2008). A suit has a reasonable basis

in fact if it raises “a genuine issue of material fact that turns on the credibility of witnesses

or on the proper inferences to be drawn from undisputed facts.”                 Bill Johnson’s

Restaurants, Inc. v. NLRB, 461 U.S. 731, 745 (1983). A suit has a reasonable basis in law

“if there is any realistic chance that the plaintiff’s legal theory might be adopted.” Id. at

747.

       After Castillo filed federal suit against Defendants, the Practice counterclaimed,

alleging that Castillo had breached her fiduciary duty to the Practice by performing non-

work tasks using the Practice’s time and resources. Defendants also filed suit in state court,

alleging that Castillo had engaged in constructive fraud and invasion of privacy by forging

Urquhart’s signature on an immigration document.            Castillo herself admits that she

performed non-work tasks at the office and printed out an immigration document using the

Practice’s printer. Because Castillo concedes the accuracy of some of the Defendants’

allegations, but disputes the details, Defendants’ claims present an issue of fact “that turns

on the credibility of witnesses or on the proper inferences to be drawn from [the]

undisputed facts.” Bill Johnson’s Restaurants, Inc., 461 U.S. at 745. Accordingly, we find

that those claims have a reasonable basis in fact.

       Likewise, we find that the Defendants’ claims have a reasonable basis in law.

Defendants reasonably alleged the elements of Maryland constructive fraud, invasion of

                                               3
privacy, and breach of fiduciary duty, and thus those claims had a “realistic chance” of

success. Bill Johnson’s Restaurants, Inc., 461 U.S. at 747. Though Castillo quibbles over

the exact contours of Maryland law, the novelty of a claim does not defeat its

reasonableness. See BE & K Constr. Co. v. NLRB, 536 U.S. 516, 532 (2002) (noting even

actions asserting novel legal theories can be reasonable because they “promote the

evolution of the law by supporting the development of legal theories that may not gain

acceptance the first time around”). Because Defendants’ claims are reasonably grounded

in fact and law, a jury could not find that they constitute “act[s] of unlawful retaliation.”

Darveau, 515 F.3d 334, 341 (4th Cir. 2008). Therefore, the district court correctly

determined that Defendants were entitled to summary judgment on Castillo’s retaliation

claims.

       With respect to Castillo’s unpaid overtime claims, to establish a claim for unpaid

overtime wages, an employee must establish, by a preponderance of the evidence, (1) that

she worked overtime hours without compensation, (2) the “amount and extent of [her]

overtime work as a matter of just and reasonable inference,” and (3) that her employer

knew or should have known that she worked overtime. Davis v. Food Lion, 792 F.2d 1274,

1276 (4th Cir. 1986); see Poe v. IESI MD Corp., 220 A.3d 333, 339 (Md. Ct. Spec. App.

2019). Castillo testified that she generally did not receive a lunchbreak and that she worked

an extra hour to hour-and-a-half each day—testimony corroborated, at least in part, by

documents showing emails sent and prescription records entered after hours, and even by

Urquhart’s own testimony describing a busy cardiology practice that required constant

attention to patients. Despite the fact that some of Castillo’s testimony was corroborated

                                             4
by these records, the district court discounted Castillo’s testimony as not credible, a

judgment inappropriate on summary judgment review. See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986) (“Credibility determinations, the weighing of the evidence,

and the drawing of legitimate inferences from the facts are jury functions, not those of a

[court]. . . ruling on a motion for summary judgment.”); see also Summerlin v. Edgar, 809

F.2d 1034, 1039 (4th Cir. 1987) (holding conflicting testimony as to disputed issue creates

genuine issue of material fact).

       Furthermore, while the district court found that Castillo’s assertions were too

conclusory to constitute evidence, where, as here, the employer fails to record the

employee’s hours, the employee may prove her work hours through estimates and

approximations. Pforr v. Food Lion, Inc., 851 F.2d 106, 107-09 (4th Cir. 1988) (stating

plaintiffs’ exhibits estimating their overtime hours over three years were sufficient to

establish hours worked, though not employers’ knowledge); Anderson v. Mt. Clemens

Pottery Co., 328 U.S. 680, 687 (1946). The employee need only show a “reasonable

inference as to the extent of the damages,” and the “employer cannot be heard to complain

that the damages lack the exactness and precision of measurement that would be possible

had [s]he kept records.” Mt. Clemens Pottery Co., 328 U.S. at 688. Given Castillo’s

testimony, her corroborative documentative evidence, and reasonable inferences drawn

from Urquhart’s own description of her Practice and her employees’ schedules, we find

that a jury, viewing the evidence in Castillo’s favor, could reasonably infer that Castillo

routinely worked at least some uncompensated overtime hours during her employment.



                                            5
We therefore conclude that summary judgment was inappropriate on Castillo’s overtime

compensation claims.

      We accordingly affirm the district court’s grant of summary judgment in part, vacate

in part, and remand for further proceedings consistent with this opinion. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                             AFFIRMED IN PART;
                                                VACATED AND REMANDED IN PART.




                                            6